Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations expanding the first opening in a first axis by directional etching to form a first groove in the underlying layer;
forming a resist pattern over the underlying layer, the resist pattern including a second opening only partially overlapping the first groove; and
patterning the underlying layer by using the resist pattern as an etching mask to form a second groove. The closest prior art reference US 20180090370 discloses the use of directional etching in order to expand an opening formed in an underlying layer, but does not disclose forming a resist pattern over the underlying layer, the resist pattern including a second opening only partially overlapping the first groove; and patterning the underlying layer by using the resist pattern as an etching mask to form a second groove either alone or in combination with any other prior art references. Claims 2-8 depend from this claim and are allowed for at least that reason.
Claim 9 recites the limitations expanding the first opening and the second opening in a first axis by directional etching to form a first groove and a second groove in the second underlying layer;
forming a resist pattern including a third opening only partially overlapping the first groove and a fourth opening only partially overlapping the second groove;
patterning the second underlying layer by using the resist pattern as an etching mask to form a first trench and a second trench in the second underlying layer. The closest prior art reference US 20180090370 discloses the use of directional etching in order to expand a first 
Claim 19 recites the limitations patterning the first and second underlying layers by using the first resist pattern as an etching mask, thereby forming a third opening and a fourth opening in the first and second underlying layers;
expanding the third opening and the fourth opening in a first axis by directional etching to form a first groove and a second groove in the second underlying layer;
forming a second resist pattern including a fifth opening only partially overlapping the first groove and a sixth opening only partially overlapping the second groove; and
patterning the second underlying layer by using the second resist pattern as an etching mask to form a first trench and a second trench in the second underlying layer. The closest prior art reference US 20180090370 discloses the use of directional etching in order to expand a first and second opening formed in an underlying layer, but does not disclose forming a resist pattern including a third opening only partially overlapping the first groove and a fourth opening only partially overlapping the second groove; patterning the second underlying layer by using the resist pattern as an etching mask to form a first trench and a second trench in the second underlying layer either alone or in combination with any other prior art references. Claim 20 depend from this claim and is allowed for at least that reason.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        01/04/2020